 

se on_10/0@S@,1:19-cv-00775-JRN Document 27-6 Filed 01/21/20 Pagelof1 ~~ —
04/30/19 08:14AM PDT -> Phoenix Recovery Group 2108280677 Pg 2/2

Tyler Hickle, PLLC

rtomend Q UY Ss

4005C Banister Lane Email: tylerhickle@hicklelegal.com
Ste. 120C Phone: (512) 289-3831
Austin, TX 78704 Fax: (512) 870-9505

 

rar

April 30, 2019 ac Cac,
) :
Phoenix Recovery Group t + h [Is | ette i
1045 Cheever Blvd .
Ste. 204 nid G
San Antonio, TX 78217
Via fax to (210) 828 0677

RE: Debora Rojas
Account number beginning with 24734526
Original creditor: Reserve at Springdale
Alleged amount of debt: $310

lam writing regarding the above referenced consumer and debt. I represent the consumer
with respect to the alleged debt. Please direct all future communications to me.

Please note, the amount you are attempting to collect is inaccurate. This is a notice of
inaccuracy, as described in § 392.202 of the Texas Debt Collection Act.

Ms. Rojas does not owe any money to the Reserve at Springdale. Further, the collection
fee Phoenix is attempting to collect is not expressly authorized by the lease or permitted by law.

As always, thank you for your attention and courtesy.

Sincerely,

oY

 

 

 

 
